Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2021 has been entered.
 The objective of the accelerated examination program is to complete the examination of an application within twelve months from the filing date of the application. To meet that objective, any reply must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered. If the reply is not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application. 

Drawings
Drawings have been reviewed and accepted.
Specification
The specification filed on 11/27/2019 has been reviewed and accepted.  The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shimada et al. (US5948112A, herein Shimada), in view of Kitani et al. (JP6650242B2, herein Kitani, note attached machine translation is being used for mapping). 

Regarding claim 1, Shimada teaches a controller comprising: a control backup data extraction unit that extracts a state value and a control plan value calculated by a first control program (Col 6. lines 1-3 A checkpoint acquisition module 100 in the main memory 20 is a Software module for acquiring checkpoints of an internal State of the computing System), a control backup data storage unit that stores, in a time series backup (Col. 9 line 16 recorded log information), the state value (Fig.2 S3 record , the control plan value (faults), and an input value (related data), wherein the time series backup is accessible by a second control program as a backup (Col. 12 lines 8-11, the software module cut off from the system by the above action [removing the software module that generated non-conformity from system] may be exchanged after the cause of the software fault factor is investigated and Software module is corrected, Col. 5 lines 59-64 The numeral 20 indicates a main memory for Storing data for a data processing in the plurality of processors. The numeral 30 is a non-volatile memory for recording faults which occurred during the data processing and the numeral 40 is a backup memory, Col. 6 lines 3-5 the internal State of the processors and the related data in the main memory are saved into the backup memory 40.); a control program fast start unit that initializes the second control program by inputting the state value and the input value to the second control program in an order of the time series backup responsive to detecting a failure of the first control program (col. 6 lines 6-9, A roll back module 101 is a software module for restoring the internal State of the computing System at a most recently acquired checkpoint. It restores the internal State of the main memory according to the content of the backup memory 40, Col. 1 lines 41-43 FIG. 8 shows the principle of the checkpointing. Usually, checkpoints(1) and (2) are periodically acquired at a certain time interval, Col 2. Lines 56-68 The method for recovering from software faults in a checkpointing and roll back recovery type fault tolerant computing system according to the present invention is characterized by steps of detecting faults between particular checkpoints, identifying whether or not the fault is a software fault, recording a faulty portion of an internal state of the system, diagnosing a type of the software fault by using the faulty portion of an internal state of the system, determining a an recovery action for the diagnosed type of the software fault, and executing the recovery action when the internal state of the system rolled back to a checkpoint which was acquired just before occurrence of the detected fault, Col. 12 lines 8-11, the software module cut off from the system by the above action [removing the software module that generated non-conformity from system] may be exchanged after the cause of the software ; and a proxy output unit that, responsive to detecting the failure, retrieves the control plan value from the time series backup (Col. 9 line 16 recorded log information) and outputs the control plan value in the order of the time series backup until the second control program has been initialized (Col. 12 lines 8-11, the software module cut off from the system by the above action [removing the software module that generated non-conformity from system] may be exchanged after the cause of the software fault factor is investigated and Software module is corrected, Col. 5 lines 59-64 The numeral 20 indicates a main memory for Storing data for a data processing in the plurality of processors. The numeral 30 is a non-volatile memory for recording faults which occurred during the data processing and the numeral 40 is a backup memory, Col. 6 lines 3-5 the internal State of the processors and the related data in the main memory are saved into the backup memory 40.), … the control plan value in the time series back until the second control program has been initialized, and wherein control values generated by the second control program are used …after the second control program has been initialized. (Col. 12 lines 46-49 When the Software fault factor concerned can be diagnosed, the fault factor of the Software fault diagnosed by the Software fault factor diagnosing module 105 is recorded into the software fault factor logs, Col. 1 lines 41-43 FIG. 8 shows the principle of the checkpointing. Usually, checkpoints(1) and (2) are periodically acquired at a certain time interval, Col 2. Lines 56-68 The method for recovering from software faults in a checkpointing and roll back recovery type fault tolerant computing system according to the present invention is characterized by steps of detecting faults between particular checkpoints, identifying whether or not the fault is a software fault, recording a faulty portion of an internal state of the system, diagnosing a type of the software fault by using the faulty portion of an internal state of the system, determining a an recovery action for the diagnosed type of the software fault, and executing the recovery action when the internal state of the .

Shimada does not teach the control plan value indicating a travel path of a vehicle for a predetermined duration… such that the vehicle is navigated along the travel path according to the control plan value… to navigate the vehicle
Kitani teaches the control plan value indicating a travel path of a vehicle for a predetermined duration… such that the vehicle is navigated along the travel path according to the control plan value… to navigate the vehicle ([0035] The vehicle control planning unit 106 determines a vehicle travel control plan. The vehicle control plan includes vehicle route (traveling trajectory) information on how the vehicle is going to proceed when a failure occurs (straight ahead, left turn, right turn, left lane change, right lane change), and a request information determination unit 104. Represents the vehicle route (traveling trajectory) information after the occurrence of the network failure determined based on the information of the network failure range determined in (1). Vehicle route information after the network is generated is that automatic driving is continued while maintaining speed, automatic driving is continued while decelerating, gradually decelerating and stopping at the roadside, gradually decelerating without approaching the roadside It shows information on the vehicle path (traveling trajectory) such as when the vehicle stops [0067] operation data are transmitted via the backup network 20 to the data ECU 2 that cannot transmit and receive data using the main network 10 due to a network failure.) 
.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada et al. (US005948112A, herein Shimada), in view of Kitani et al. (JP6650242B2, herein Kitani, note a machine translation is being used for mapping), in further view of Carter et al. (US20120221884A1). 

Regarding claim 3, the combination of Shimada and Kitani teach the controller of claim 1,… responsive to initializing second control program (Col. 12 lines 8-11, the software module cut off from the system by the above action [removing the software module that generated non-conformity from system] may be exchanged after the cause of the software fault factor is investigated and Software module is corrected), a second control plan value (faults) calculated by the second control program with the control plan value output by the proxy output unit (Col. 12 lines 46-49 When the Software fault factor concerned can be diagnosed, the fault factor of the Software fault diagnosed by the Software fault factor diagnosing module 105 is recorded into the software fault factor logs); and selects, … a control command value (Fig. 2 S17 thread kill, Col. 8 lines 20-22 the software module having the fault cause is cut off from the system, or the process (or the thread), col. 12 lines 8-12 the Software module cut off from the system by the above action Removing the Software module that generated non conformity from System may be exchanged after the cause of the Software fault factor is investigated   to be output according to a threshold (Col. 3 lines 50-53 data processing program is repeated until avoiding the Software fault within a predetermined limitation of the repeat number), such that the first control program is not switched to the second control program (Fig. 2 S17 thread kill, Col. 8 lines 20-22 the software module having the fault cause is cut off from the system, or the process (or the thread), col. 12 lines 8-12 The Software module cut off from the system by the above action Removing the Software module that generated non conformity from System may be exchanged after the cause of the Software fault factor is investigated and Software module is corrected). (i.e. removes process so does not switch).  
Kitani further teaches when it is not possible to navigate the vehicle according to the travel path of the control plan value , ([0058] If the vehicle control planning unit 106 of the automatic driving ECU 1 determines that the automatic driving can not be continued at the automatic driving cancellation scheduled point 604 due to a network failure or the like, the vehicle control planning unit 106 of the automatic driving ECU 1 can continue the automatic driving. Set to a predetermined point within the cruising distance. The scheduled automatic driving cancellation point 604 indicates a point where the vehicle control authority is transferred to the driver at the latest or the vehicle stops at the shoulder of the road or in the lane)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Otsuka’s teaching of a failure occurrence where the first control program is not switched to the second control program in the system with Kitani’s teaching when a failure occurs where it is not possible to navigate the vehicle. The combined teaching provides an expected result of a failure occurrence where it is not possible to navigate the vehicle and the first control program is not switched to the second control program. Therefore, one of ordinary skill in the art would be motivated to improve safety of the autonomous vehicle by releasing control or stopping the vehicle when the network loses connection.
further comprising a reconfiguration verification unit that compares, based on the comparison.
	Carter teaches further comprising a reconfiguration verification unit that compares, based on the comparison, of the control value plans ([0041] the error management module may compare the current error to previous error(s) in the error log… the error management module may determine if the current error and the previous error of the same type have occurred within a predetermined time frame of each other 310).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimida’s and Kitani’s teaching a control plan value from a control program and a proxy output unit with Yoshihiro’s teaching of comparing the control value plans. The combined teaching provides an expected result of comparing the control value plan calculated from the control program and the control value plan from the proxy output unit. Therefore, one of ordinary skill in the art would be motivated to make the system more efficient “to allow a more detail diagnosis” as shown by Carter [0042].  

Regarding claim 6, the combination of Shimada and Kitani teach the controller of claim 1, 
The combination of Shimada and Kitani do not teach wherein the control program fast start unit and the proxy output unit are executed by different hardware.
Carter teaches wherein the control program fast start unit and the proxy output unit are executed by different hardware (Fig.1 110 Error detection Circuitry as proxy output unit , 132 Error Recovery Circuitry as control program fast start unit ([0015] While the error detection circuitry 110 and the error recovery circuitry 132 may be separate circuits, in some embodiments the error handling circuitry). 
. 

 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shimada et al. (US005948112A, herein Shimada), in view of Kitani et al. (JP6650242B2, herein Kitani, note a machine translation is being used for mapping), in further view of Carter et al. (US20120221884A1), and Enomoto et al. (US20160202146A1).

Regarding claim 5, the combination of Shimida, Kitani, and Carter do not teach the controller of claim 3, wherein the controller notifies a user of a switching result when the failure occurs.
Enomoto teaches the controller of claim 3, wherein the controller notifies a user of a switching result when the failure occurs ([0067] the electronic control unit 41 notifies a driver of the occurrence of malfunction by issuing an audible alarm from a speaker or the like in a vehicle cabin or by lighting an alarm lamp, and executes the fail-safe control).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimida’s, Kitani’s, and Carter’s teaching of a controller with Enomoto’s teaching a user being notified of a switching result due to a failure. The combined teaching provides an expected result of a controller that notifies a user of a switching result due to a failure. Therefore, one of ordinary skill in the art would be motivated to alert the user so that the user can take corrective action. 

Claims 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada et al. (US005948112A, herein Shimada), in view of Kitani et al. (JP6650242B2, herein Kitani, note a machine translation is being used for mapping),  in further in view of Callaway et al. (US20110246819A1, herein Callaway), and Noguchi et al. (20030183194A1, herein Noguchi).

Regarding claim 4, the combination of Shimada, Kitani, and Carter teach the controller of claim 3, 
The combination of Shimada, Kitani, and Carter do not teach wherein the reconfiguration verification unit switches to a fail safe program when switching of the first control program to the second control program is not performed for a predetermined time.
Noguchi teaches wherein the reconfiguration verification unit switches to a fail safe program when switching of the first control program to the second control program is not performed for a predetermined time ([0081] when the abnormality decision time 107A satisfies the requirement for abnormality decision for a predetermined time, the fail-safe processing function 107C switches the control to the fail-safe control).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimida’s Kitani’s and Carter’s teaching of a plurality of a controller with Noguchi’s teaching of a failsafe program. The combined teaching provides an expected result of a controller with a failsafe. Therefore, one of ordinary skill in the art would be motivated as a safety precaution to not further damage the system.
Regarding claim 7, the combination of Shimada, and Kitani teaches the controller of claim 1, further comprising a plurality of controller units (Col. 5 lines 58-59 A plurality of processors 10-1, . . . , 10-N control the respective data processing in the System), 
 wherein when a first failure occurs in a first controller unit of the plurality of controller units, a backup control program is started in a second controller unit of the plurality of controller units if a recovery time is within a predetermined time period, and a fail safe program is executed in the second controller unit of the plurality of controller units if the recovery time exceeds a certain time. 
Callaway teaches wherein when a first failure occurs in a first controller unit of the plurality of controller units, a backup control program is started in a second controller unit of the plurality of controller units ([0055] The disclosed embodiments relate to providing fault tolerant operation for a primary instance. Such as a process, thread, application, processor… fault tolerant failover mechanism allowing the backup instance to take over for the primary instance in a fault situation) if a recovery time is within a predetermined time period ([0079] a global time out threshold is defined for use by all of the event/process flows described herein which may then utilize the threshold, [0106] FaultToleranceFailureTimeout How long should the backup wait before failing over in the event that failover conditions exist).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimida’s and Kitani’s teaching of a plurality of controller units with Callaway’s teaching of a backup control program in other control units when a failure occurs in one of the controller units. The combined teaching provides an expected result of a plurality of controllers with a backup control program in other control units when failure occurs in one of the controller units. Therefore, one of ordinary skill in the art would be motivated to provide redundancy for a more reliable system.
The combination of Shimada, Kitani and Callaway do not teach a fail safe program is executed in the second controller unit of the plurality of controller units if the recovery time exceeds a certain time.
 a fail safe program is executed in the second controller unit of the plurality of controller units if the recovery time exceeds a certain time (recovery time as abnormality decision time [0081] when the abnormality decision time 107A satisfies the requirement for abnormality decision for a predetermined time, the fail-safe processing function 107C switches the control to the fail-safe control).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimida’s, and Kitani’s and Callaway’s teaching of a plurality of controller units with backup control in other units when one unit fails with Noguchi’s teaching of a failsafe program. The combined teaching provides an expected result of a plurality of controller units with backup control of a failsafe program in other units when one unit fails. Therefore, one of ordinary skill in the art would be motivated as a safety precaution to not further damage the system.   

Regarding claim 8, The combination of Shimida, Kitani, Callaway, and Noguchi teach The controller of claim 7, wherein the first failure is caused by software (Shimida, Fig. 2, S1 S/W fault?), and the backup control program is started in the first controller unit in which the failure has occurred (Shimida, Fig. 2, S11 First recovery process, Col. 7 lines 65-67 If it is judged as a software fault, it is judged whether or not a series of recovery processes is executed on the software fault concerned for the first time, Col 8 lines 1-5 and if it is executed for the first time it is judged whether or not the software fault recovery action is diagnosed by the software fault recovery action determining module 106 on the basis of the information of the software fault recovery action).
Response to Arguments
Applicant's arguments filed 10/28/2021 have been carefully and fully considered but the examiner respectfully disagrees. The arguments found on page 4 “Shimada and Kitani are silent to at least the above-emphasized features of amended independent claim 1, as are the remaining references of record. For example, Kitani "determines a vehicle travel control plan...when a failure 
The examiner respectfully disagrees. While Applicant’s comments are well taken and appreciated, Examiner notes that the initializing is being mapped the correcting of the software in response to the detected failure in the original software, and the second control program is the corrected program, please view the rejection above for more detail.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Tomas (US20080172573) discloses an electrical system for a vehicle, where the first computing device is arranged to execute an installed first application software, and a second computing device includes an installed backup application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Rocio Del-Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YTF/
Examiner, Art Unit 2117
/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183